Citation Nr: 1028261	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  05-38 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) (claimed as collapsed lung), to include 
as due to exposure to asbestos, chlorine, phosgene, and 
herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty for more 
than 30 years until his retirement from service in June 1980.  
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office (RO).  
In April 2006, a hearing was held before a Decision Review 
Officer (DRO) at the RO.  A transcript of the hearing is 
associated with the Veteran's claims file.  In November 2008, the 
case was remanded for additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

The Veteran's service personnel records document that he served 
in the Republic of Vietnam during the Vietnam era, and thus he is 
presumed to have been exposed to Agent Orange in service.  They 
also show that his military occupational specialties in service 
included working with utilities aboard naval ships.  In this 
capacity, he was assigned to maintain and operate boilers of 
heating plants and systems, refrigeration equipment, air 
conditioning equipment, water treatment and storage equipment, 
and other sanitary and water systems.  

The Veteran alleges his COPD is the result of exposure to 
chlorine, phosgene, herbicides, and asbestos in service.  In 
particular, he alleges he was exposed to chlorine while working 
in water treatment and sewage disposal, to phosgene while working 
in refrigeration, to herbicides while stationed in Vietnam, and 
to asbestos while insulating boiler and steam distribution lines 
aboard ships.  See April 2006 DRO hearing transcript.
Postservice treatment records associated with the claims file 
show the Veteran receives periodic treatment for a chronic lung 
disorder.  Such evidence includes complaints of shortness of 
breath and findings consistent with COPD.  As the record does not 
include an adequate VA examination (to determine whether he has a 
lung disorder that may be related to exposure to chlorine, 
asbestos, and/or herbicides in service), further development is 
necessary.  38 C.F.R. § 3.159(c)(4).  

[Regarding the Veteran's allegation that his COPD is related to 
herbicide exposure in service, although COPD is not one of the 
disabilities that may be presumptively service-connected if found 
in a veteran who was exposed to an herbicide agent in service 
(38 U.S.C.A. §  1116; 38 C.F.R. §  3.309(e)), the United States 
Court of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service connection 
for disability due to Agent Orange exposure with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).]

As for the Veteran's allegation that his COPD is related to 
asbestos exposure in service, he was afforded a VA examination in 
this matter in October 2009.  After a physical examination and 
review of the claims file (which included the report of a 
December 2008 pulmonary function test (PFT) showing mild 
obstruction and no bronchodilator response), the VA examiner gave 
the Veteran diagnoses of COPD and asbestosis.  He then opined 
that the Veteran's COPD was "as least as likely as not (50/50 
probability) caused by or a result of tobacco," as the Veteran 
had smoked in service.  He also opined that the asbestosis was 
"as least as likely as not (50/50 probability) caused by or a 
result of exposure to asbestos," explaining that the Veteran was 
exposed to asbestos for several years while in service.  On 
January 2010 PFT no obstruction or restriction was noted, and 
there was no bronchodilator response.  A moderate decrease in 
diffusion capacity was noted.  Based on this study, in a February 
2010 addendum opinion, the October 2009 VA examiner opined, "The 
veteran's PFTs are due solely to his tobacco use.  DLCO is low 
due to tobacco use."  

The Board notes that the October 2009 VA examiner listed a 
diagnosis of asbestosis (and related it to asbestos exposure in 
service), but did not point to any findings on his October 2009 
VA examination or in the report of the January 2010 PFT that 
support/explain the rationale for the diagnosis of asbestosis.  
[Significantly, the January 2010 PFT report notes that no 
obstruction or restriction was shown.  COPD is an obstructive 
type of pulmonary disease and asbestosis is a restrictive type of 
pulmonary disease.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
163, 538, 549 (31st ed. 2007).  Accordingly, clarification of the 
medical evidence is necessary.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. 	The RO should forward the Veteran's 
claims file (to include this remand, and with 
specific attention invited to the April 2006 
DRO hearing transcript) to the October 2009 
VA examiner/opinion provider for review and 
an addendum opinion that clarifies his 
earlier statements, and responds to the 
following questions:

(a) Identify (by medical diagnosis with 
explanation, i.e., citation to the clinical 
findings, for the diagnosis) any (and each) 
of the Veteran's current lung disabilities, 
and

(b) For each chronic lung disability 
diagnosed provide an opinion as to whether 
such is at least as likely as not (50 
percent or better probability) related to the 
Veteran's service, to include his exposure to 
chlorine, phosgene, herbicides, and/or 
asbestos therein (the opinion should include 
comment on each of the environmental hazards 
in service the Veteran alleges caused his 
lung disability).  The provider should cite 
to the medical and competent lay evidence of 
record and explain the rationale for all 
opinions given.  

If the October 2009 examiner/opinion provider 
is unavailable or unable to offer the opinion 
sought, the Veteran's claims file should be 
forwarded to another pulmonologist for review 
and the opinion sought.

2. 	The RO should ensure that the 
development sought above is completed in its 
entirety (there is a response to each 
question posed, with adequate explanation for 
each opinion offered), then the RO should re-
adjudicate the claim.  If it remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and afford 
the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

